



 
Exhibit 10.22
















 
 
SERVICE AGREEMENT
1 september 2015
between


WORLDPAY GROUP LIMITED


and


PHILIP JANSEN





























































--------------------------------------------------------------------------------





Contents
Clause                                            Page
1.
Definitions................................................................................................................
1

2.
Appointment and
Term............................................................................................
     2

3.
Duties.......................................................................................................................
     3

4.
Place of
Work............................................................................................................    
5

5.
Hours of
Work...........................................................................................................    
5

6.
Conflicts of Interest and Dealings in
Securities........................................................     5

7.
Salary and
Bonus......................................................................................................    
6

8.
Expenses...................................................................................................................    
6

9.
Benefits.....................................................................................................................    
7

10.
Pension......................................................................................................................    
7

11.
Holidays....................................................................................................................    
8

12.
Illness or
Accident....................................................................................................    
8

13.
Termination...............................................................................................................    
9

14.
Confidentiality..........................................................................................................    11

15.
Protection of Business
Interests................................................................................    12

16.
Intellectual Property
Rights......................................................................................    12

17.
Data
Protection.........................................................................................................    12

18.
Disciplinary and Grievance
Procedure.....................................................................    13

19.
Collective
Agreements..............................................................................................    13

20.
Regulatory
Requirements.........................................................................................    13

21.
Notices......................................................................................................................    14

22.
General......................................................................................................................    14

Schedule    
1.
Protection of Business
Interests................................................................................    17

2.
Intellectual Property
Rights......................................................................................    19

















































--------------------------------------------------------------------------------





THIS AGREEMENT is made on 1 September 2015 between the following parties:
(1)
WORLDPAY GROUP LIMITED, a company incorporated in England and Wales (registered
number 08762327) whose registered office is at The Walbrook Building, 25
Walbrook, London EC4N 8AF (the Company); and

(2)
PHILIP JANSEN of 12 The Orchard, LondonW4 1JX (the Executive).

IT IS AGREED as follows
1.
Definitions

1.
Definitions

In this Agreement the following words and expressions have the following
meanings:
Act means the Employment Rights Act 1996;
Board means the board of directors of the Company (or a duly authorised
committee of the board) from time to time;
Confidential Information means trade secrets and other confidential information
including (but not limited to) information in whatever form relating to the
Company or any other Group Company in respect of personnel, processes or
formulae, product development, strategic planning, future business planning,
customer/client information, management accounts, pricing information and any of
the information referred to in clause 14.1;
Deductions means any amount owed in respect of income tax and employees National
Insurance contributions arising in respect of any salary or other benefits or
entitlements which the Group will deduct and account for to H.M. Revenue and
Customs (HMRC);
Effective Date means 1 September 2015;
Executive's Family means the Executive's spouse or civil partner and any
children of the Executive or his spouse or civil partner under the age of 18;
Group Company means the Company and any company which from time to time is:
(a)
a Subsidiary of the Company;

(b)
a Holding Company of the Company;

(c)
a Subsidiary of any such Holding Company; or

(d)
an associated company, being any company in which the Company or any of the
group companies falling within (a) to (c) above has a shareholding of 50% or
more or any company which has a shareholding of 50% or more in the Company or
any of the group companies falling within (a) to (c) above,

and "Group" will mean all such Group Companies at that time;
Incapacity means any sickness or injury which prevents the Executive from
carrying out his duties;
Subsidiary and Holding Company means a "subsidiary" and "holding company" as
defined in section 1159 of the Companies Act 2006 and a company will be treated,
for the purposes only of the membership requirement contained in subsections
1159(1)(b) and (c), as a member of another company even if its shares in that
other company are registered in the name of (a) another person (or its nominee),
whether by way of security or in connection with the taking of security, or (b)
its nominee;
Term means the period of the Executive's employment under this Agreement;
Termination Date means the date on which the employment of the Executive under
this Agreement terminates for whatever reason and derivative expressions will be
construed accordingly; and
Working Time Regulations means the Working Time Regulations 1998.
2.
Interpretation

(a)
Words and phrases which are not defined in this Agreement but which are defined
in the Act, the Companies Act 1985 or the Companies Act 2006 (as the context so
requires) or the Insolvency Act 1986 will be construed as having those meanings.

(b)
References to any statute or any statutory provision will be construed as
references to the statute or statutory provision as in force at the date of this
Agreement and as subsequently re-enacted or consolidated and will include
references to any statute or any statutory provision of which it is a
re‑enactment or consolidation.

(c)
Unless the context otherwise requires references in this Agreement to the
feminine gender will, where appropriate, be deemed to include the masculine and
vice versa.





--------------------------------------------------------------------------------





(d)
The Schedules to this Agreement form part of (and are incorporated into) this
Agreement.

2.
Appointment and Term

1.
The Company will employ the Executive and the Executive will serve the Company
as Chief Executive Officer.

2.
The Executive's employment under this Agreement will commence on the Effective
Date and continue (subject to the provisions of this Agreement) until terminated
by either party giving to the other not less than six (6) months prior notice in
writing, which will increase to twelve (12) months' following an IPO.

3.
The Executive's employment will, unless otherwise agreed, terminate on the date
on which the Executive reaches the age of 65 or any later age determined by the
Board as the normal retirement age for all employees.

4.
The Executive represents and warrants to the Company that, by entering into this
Agreement and/or performing any of his obligations under it, he will not be in
breach of any court order or any express or implied terms of any contract or
other obligation binding on him.

5.
The Executive warrants that he is entitled to work in the United Kingdom without
any additional approvals and will notify the Company immediately if he ceases to
be so entitled during the Term.

6.
The Executive’s previous employment with Worldpay (UK) Limited (registered
number 07316500) counts as part of the Executive’s continuous period of
employment which commenced on 1 April 2013.

3.
Duties

1.
During the Term the Executive will:

(a)
if so required by the Board, carry out duties on behalf of any Group Company
(commensurate with his position as Chief Executive Officer) including, if so
required by the Board, act as a director or officer of (and/or provide services
to) any Group Company;

(b)
comply with the articles of association (as amended from time to time) of any
Group Company of which he is a director;

(c)
abide by his fiduciary duties to any Group Company of which he is a director;

(d)
not do anything that would cause him to be disqualified from acting as a
director;

(e)
comply with the requirements under both legislation and regulation as to the
disclosure of inside information;

(f)
unless prevented by Incapacity, devote the whole of his time, attention and
abilities to the business of the Group during normal office hours and such other
times as may be reasonably required for the proper performance of his duties and
he will not be entitled to any additional remuneration for work performed
outside normal office hours;

(g)
diligently exercise such powers and perform such duties as may from time to time
be assigned to him by the Board and do so in a competent manner;

(h)
comply with all reasonable and lawful directions given to him by the Board;

(i)
promptly make such reports to the Board in connection with the affairs of the
Group on such matters and at such times as are reasonably required;

(j)
report to the Board his own wrongdoing and any wrongdoing or proposed wrongdoing
of any other employee, director or contractor of the Group immediately on
becoming aware of it;

(k)
at all times keep the Board promptly and fully informed (in writing if so
requested) of his conduct of the business or affairs of the Group and provide
such explanations of his conduct as the Board may reasonably require;

(l)
commensurate with his position, use his best endeavours to promote, protect,
develop and extend the business of the Group;

(m)
not knowingly do or willingly permit to be done anything to the prejudice, loss
or injury of the Group;

(n)
consent to the Group monitoring and recording any use that he makes of the
Group's electronic communications systems for the purpose of ensuring that the
Group's rules are being complied with and for legitimate business purposes; and

(o)
comply with any electronic communication systems policy that the Group may issue
from time to time.

2.
Notwithstanding the provisions of clause 3.1, the Company may at any time
require the Executive to resign from any or all offices, including directorships
of any Group Company (but not his directorship of the Company, Ship Midco
Limited and Ship Luxco 3 S.a.r.l other than as provided for in clause 13.5). The
Executive irrevocably and unconditionally appoints the Company to act as his
attorney with authority in his name and on his behalf to sign and/or execute any
and all agreements, instruments, deeds or other papers and do all





--------------------------------------------------------------------------------





things in the name of the Executive as may be necessary or desirable to
implement the obligations of the Executive under this clause 3.2 and clauses 3.3
and 13.5 and to appoint any substitute and to delegate to that substitute all or
any powers conferred by this power of attorney.
3.
Notwithstanding the provisions of clause 3.1, the Company may (at any time
following the giving of notice by either party to terminate this Agreement and
for such period as it may specify not exceeding the length of notice given)
cease to provide work for the Executive, in which event during that period the
other provisions of this Agreement including those relating to the Executive's
remuneration will continue to have full force and effect but the Executive will
not be entitled to access any premises of the Company or any Group Company (such
period being Garden Leave). The Company may, in addition to the above:

(a)
(without limitation to the provisions of Schedule 1) require the Executive not
to contact or have any communication for business purposes with any clients,
suppliers, agents, professional advisers, brokers, bankers, employees or
contractors of any Group Company; and/or

(b)
exclude the Executive from any premises of any Group Company; and/or

(c)
require the Executive to resign from any or all offices, including
directorships, of any Group Company; and/or

(d)
revoke or suspend any powers of attorney and authorised signatories the
Executive may hold for any Group Company; and/or

(e)
appoint a further executive director or employee to perform the Executive's
duties and to exercise all or any of his powers or to delegate all or any of the
Executive's duties to any other director or employee who may exercise those
powers; and/or

(f)
require the Executive to take any outstanding holiday time which is accrued up
to the commencement of the notice period.

4.
Notwithstanding the provisions of clause 3.1, the Company may at any time
suspend the Executive during any period in which the Company is carrying out a
disciplinary investigation into any alleged acts or defaults of the Executive
provided that such suspension is no longer than is reasonably required in the
circumstances. During any period of suspension the Executive will continue to
receive his salary and contractual benefits but the Executive will not be
entitled to access any premises of the Company or any Group Company and the
Company may require the Executive not to contact for business purposes any
clients, suppliers, agents, professional advisers, brokers, bankers or employees
of any Group Company without its prior consent.

5.
Subject always to clause 6, during the Term the Executive will not without the
prior written consent of the Board engage in any activities, public office or
other occupation outside his employment which may detract from the proper and
timely performance of his duties under this Agreement. The Executive will not
hold office in any company which is not a Group Company without the prior
written approval of the Board. For the avoidance of doubt, nothing in this
clause will be construed so as to require the Board's prior written consent to
the Executive's participation in any recreational or charitable activities which
would not reasonably be expected to detract from the proper and timely
performance of his duties under this Agreement.

4.
Place of Work

The Executive's principal place of work will be at The Walbrook Building, 25
Walbrook, London EC4N 8AF or such other place in the UK after reasonable advance
warning has been given to the Executive as may be required by the Company from
time to time and the Executive will undertake any travel (nationally or
internationally) reasonably necessary for the proper performance of his duties.
If the Executive's place of work is to be moved so that it is necessary for the
Executive to relocate his principal residence, he will raise this with the
Company, but if the Company confirms the relocation, it will be responsible for
all reasonable costs incurred by the Executive in connection with the
relocation.
5.
Hours of Work

1.
The Executive's normal working hours will be 9.00am to 5.00pm on Mondays to
Fridays and any additional hours necessary for the proper performance of his
duties. The Executive acknowledges that he will not receive further remuneration
in respect of any additional hours.

2.
The parties agree that the nature of the Executive's position is such that his
working time cannot be measured and, accordingly, that the appointment falls
within the scope of Regulation 20 of the Working Time Regulations.





--------------------------------------------------------------------------------





6.
Conflicts of Interest and Dealings in Securities

1.
During the Term the Executive will not, whether alone or jointly with or on
behalf of any other person, firm or company and whether as principal, partner,
manager, employee, contractor, director, consultant, investor or otherwise
(except as a representative or nominee of any Group Company or otherwise with
the prior consent in writing of the Board) be engaged, concerned or interested
in any other business which:

(a)
is wholly or partly in competition with any business carried on by the Company
or any Group Company; or

(b)
as regards any goods or services is a supplier to or customer of the Company or
any Group Company,

provided that the Executive may hold (directly or through nominees) by way of
bona fide personal investment any units of any authorised unit trust and up to
three per cent of the issued shares, debentures or other securities of any class
of any company whose shares are listed on a recognised investment exchange or a
designated investment exchange within the meaning of the Financial Services and
Markets Act 2000 or dealt in the Alternative Investment Market.
2.
The Executive agrees that he will not enter into any transaction which
contravenes the insider dealing provisions contained in Part V of the Criminal
Justice Act 1993.

3.
The Executive will at all times comply with any share dealing rules issued from
time to time by the Group for directors and employees of the Group Companies,
provided he has received prior written notification of the rules.

4.
The Executive agrees to disclose to the Board any matters relating to his spouse
or civil partner (or anyone living as such), children or parents which may, in
the reasonable opinion of the Board, be considered to interfere, conflict or
compete with the proper performance of the Executive's obligations under this
Agreement.

7.
Salary and Bonus

1.
The Executive will receive an annual salary of £850,000 (subject to the
appropriate Deductions) which will accrue from day to day and be payable by
equal monthly instalments partly in arrears and partly in advance on or about
the 18th day of each calendar month, or if this falls on a weekend on the next
business day, or such salary as may be agreed by the Board on annual review in
accordance with the Company's usual practice. The Company is under no obligation
to award an increase following a salary review.

2.
The Company may in its absolute discretion pay the Executive a bonus dependent
upon achievement against annually set targets as agreed by the Board, to be
documented separately, with a potential target payment of 100% of basic salary
for achievement of the targets set for that year. Subject always to clause 7.3
below, the payment of any bonus is conditional on the Executive being in the
employment of the Company (and not having given or received notice to terminate
the Executive's employment) on the day the bonus would otherwise have been due
for payment to him provided, however, that this will not prejudice the
Executive's right to receive any bonus earned by him but not yet paid to him in
respect of a complete bonus year worked by him before the bonus year in which
his employment terminates or (as the case may be) notice of termination is given
or received.

3.
If the Executive's employment is terminated by the Company other than by lawful
summary dismissal pursuant to clause 13.3, the Executive will be entitled to
receive payment of (a) any unpaid bonus for the bonus year completed before the
Termination Date and (b) any bonus payable in accordance with clause 7.2
pro-rated up to the date of termination subject to achievement of the set
targets as amended to reflect the pro rata period Any pro rata bonus payable in
these circumstances will be calculated and paid (if any is payable) in
accordance with other bonuses when Company-based performance targets can be
assessed.

4.
Any bonus paid in accordance with clause 7.2 and/or clause 7.3 will not be
pensionable.

5.
Where payable, bonus payments paid in accordance with clause 7.2 and/or clause
7.3 will be made by the Company to the Executive promptly following the filing
of audited accounts for the year concerned.

6.
The Executive will not be entitled to any fees in respect of any directorship of
the Company or any Group Company and to give effect to this clause the Executive
will forthwith pay to the Company or procure that the Company is paid all such
fees received.

7.
The Company may deduct from the salary and/or any other sums owed to the
Executive, any Deductions and any money owed to any Group Company by the
Executive, including, but without limitation to, any overpayments whether of
salary, expenses or otherwise, loans or advances made to him by any Group
Company





--------------------------------------------------------------------------------





or in respect of any excess holiday taken and the Executive agrees that such
sums will be recoverable as a debt.
8.
Expenses

1.
The Executive will be entitled to be reimbursed for all reasonable out-of-pocket
expenses (including hotel, travelling and entertainment expenses but excluding
any car parking fines or road traffic offence fines) reasonably and necessarily
incurred by him in the proper performance of his duties, subject to the
production of any receipts or other evidence the Company reasonably requires.

2.
The Executive will abide by the Group's policies on expenses as communicated to
him and as apply to senior executives of the Group from time to time. The
Executive may travel first class on Group business and be reimbursed by the
Company for the cost of that travel where (acting reasonably) he deems it
reasonable to do so, for example on certain long haul flights.

9.
Benefits

1.
During the Term, subject to the conditions and rules of the particular scheme
from time to time in force, the Executive will be entitled to:

(a)
private medical cover for the Executive and the Executive's Family under the
relevant scheme the Company operates for its employees; and

(b)
permanent health insurance for the Executive under the relevant scheme the
Company operates for its employees.

2.
The Executive will be eligible to participate in the Company's life assurance
scheme which (subject to the rules of the scheme as amended from time to time)
pays out at the level of four times the Executive’s gross annual salary if the
Executive dies during the Term. Participation is subject to:

(a)
the terms of the Company's life assurance scheme, as amended from time to time;

(b)
the rules or the insurance policy of the relevant insurance provider, as amended
from time to time; and

(c)
the Executive satisfying the normal underwriting requirements of the relevant
insurance provider of the Company's life assurance scheme and the premium being
at a rate which the Company considers reasonable.

3.
If the insurance provider refuses for any reason to provide life assurance
benefit to the Executive the Company will not be liable to provide to the
Executive any replacement benefit of the same or similar kind or to pay any
compensation in lieu of such benefit. The Company in its sole and absolute
discretion reserves the right to discontinue, vary or amend its life assurance
scheme (including the level of the Executive's cover) at any time on reasonable
notice to the Executive.

4.
The Executive will be entitled to participate in any other benefit plans
generally made available to employees of the Company or senior employees of the
Company, subject to the proviso that any cost of such participation is deducted
from the Executive’s salary where appropriate.

5.
During the Term, the Company will pay to the Executive a car allowance of
£23,000 per annum.

6.
The Company will be entitled to make Deductions in relation to any of the
payments and/or benefits in this clause 9.

10.
Pension

1.
The Executive may participate in the Company's group personal pension scheme (or
any other pension scheme the Company may establish or nominate from time to
time) subject to the rules of the relevant scheme as apply to the Executive and
any relevant tax reliefs and exemptions available from HMRC, in each case as
amended from time to time. Full details of the current scheme are available from
Human Resources.

2.
The Company will make an allowance available equal to 20% of the Executive's
annual salary (not including any bonus) and the Executive may elect that such
part of that allowance (if any) as he notifies the Company will be contributed
to the Company's group personal pension scheme (or any other pension scheme the
Company establishes or nominates from time to time) on a monthly basis and the
remainder (if any) will be paid to the Executive as salary each month (subject
to the appropriate Deductions), provided that once an election is made it cannot
be changed for 12 months.

3.
The Executive will make contributions to the scheme at a level agreed from time
to time by the Company and the Executive.

4.
The Company will notify the Executive from time to time as to whether a
contracting-out certificate is in force in respect of the Company's group
personal pension scheme.





--------------------------------------------------------------------------------





11.
Holidays

1.
The Executive will be entitled (in addition to the usual public holidays in
England and Wales) to 30 days' holiday on full pay in each holiday year (being
from 1 January to 31 December) to be taken at such reasonable time or times,
subject to the Board's reasonable discretion. A maximum of five days' holiday
may, with the prior consent of the Board, be carried over from one year to the
next, provided that any days carried over are taken before March of the
following year.

2.
The Company may require the Executive to work on any public or bank holiday but
in such event the Executive will be entitled to time off in lieu.

3.
On termination of the Executive's employment the Executive will either be
entitled to salary in lieu of any outstanding pro rata holiday entitlement or be
required to repay to the Company any salary received in respect of holiday taken
in excess of his pro rata holiday entitlement, such salary to be calculated on
the basis of 1/260th of the fixed annual salary payable to the Executive
pursuant to clause 7.1 for each day of outstanding or excess holiday
entitlement, as appropriate.

4.
During any notice period pursuant to clause 2.2 the Board may require the
Executive to take any outstanding holiday entitlement. Following expiration of
any notice period, if, on termination of this Agreement, the Executive has:

(a)
any outstanding holiday entitlement the Company will make a payment to the
Executive in lieu of that holiday entitlement subject to any deductions the
Company will be entitled to make in respect of any sums owed by the Executive to
the Company; or

(b)
taken holiday in excess of his accrued entitlement, the Company is authorised to
deduct from any sum owed by the Company to the Executive a sum representing the
excess holiday taken,

and for these purposes, one day's holiday pay will be calculated as 1/260th of
the Executive's basic annual salary.
12.
Illness or Accident

1.
The Executive will from time to time at the request and expense of the Company
submit to medical examinations and tests by a medical practitioner nominated by
the Company, the results of which will be disclosed to the Company.

2.
If the Executive is absent from his duties as a result of Incapacity for a
period of seven days or more (including any days that fall on a weekend) he
will, at the request of the Company, produce medical certificates to the Company
in respect of the entire period of his absence.

3.
lf the Executive is absent owing to Incapacity so that he is unable properly to
perform his duties he will continue to be entitled to his full salary and
benefits during any period of Incapacity during the first 130 working days in
aggregate of such absence in any 12-month period and thereafter any such salary
and benefits will be paid at the discretion of the Company. After a consecutive
period of absence of one month, the Company will be entitled at any time during
the period of absence to appoint a further executive director or employee to
perform the Executive's duties and to exercise his powers. If the absence
continues in aggregate for 130 working days in any rolling period of 12 months,
then, subject to clause 13.7, the Company may terminate the Executive's
employment immediately.

4.
lf the Executive's Incapacity is or appears to be occasioned by actionable
negligence, nuisance or breach of any statutory duty on the part of a third
party in respect of which damages are or may be recoverable, the Executive will
immediately notify the Board of that fact and of any claim, compromise,
settlement or judgment made or awarded in connection with it and all relevant
particulars that the Board may reasonably require. The Executive will, if
required by the Board, pursue a claim against the third party and refund to the
Company that part of any damages or compensation recovered by him relating to
the loss of earnings for the period of the Incapacity as the Board may
reasonably determine less any costs borne by the Executive in connection with
the recovery of such damages or compensation, provided that the amount to be
refunded will not exceed the total amount paid to the Executive by the Company
in respect of the period of Incapacity.

5.
The Company will pay the Executive all sums payable by way of statutory sick pay
in accordance with the legislation in force at the time of absence and any
remuneration paid pursuant to clause 12.3 will be deemed to include any
statutory sick pay to which the Executive is entitled.

6.
The Executive's entitlement under clause 12.3 will cease if at any time during
the period referred to in clause 12.3 the Executive becomes eligible to receive
benefits under any permanent health insurance scheme referred





--------------------------------------------------------------------------------





to in clause 9 or any equivalent Company scheme in respect of which any Group
Company pays or has paid premiums on behalf of the Executive, in which case the
Company will have no further obligation to the Executive under this clause.
13.
Termination

1.
The Company will at all times be entitled to terminate this Agreement pursuant
to clause 2.2.

2.
The Company may, at its sole and absolute discretion, terminate the Executive 's
employment immediately at any time by serving a notice under this clause stating
that this Agreement is being terminated in accordance with this clause 13.2 and
undertaking to make to the Executive, within 14 days, a payment in lieu of any
required period of notice or unexpired part thereof equal to the aggregate
amount of the Executive's basic salary and the value of the Executive's
contractual benefits (other than bonus) for the required notice period or
unexpired period thereof (subject to Deductions) together with payment for any
accrued but unused holiday entitlement (up to the Termination Date) pursuant to
clause 11.3. Where the Company terminates this Agreement in accordance with
either clause 2.2 or this clause 13.2, the terms of, inter alia, clauses 14, 15
and 16 and Schedules 1 and 2 will remain in full force and effect

3.
Notwithstanding the provisions of clauses 13.1 and 13.2, the Company will be
entitled, by notifying the Executive in writing, to terminate this Agreement and
the Executive's employment immediately without any payment by way of
compensation, damages or otherwise if the Executive:

(a)
commits any act of gross misconduct affecting the business of any Group Company
warranting summary termination at common law;

(b)
commits any material breach of the obligation of trust and confidence to the
Company;

(c)
commits any:

(i)
breach of any of the material terms or conditions of this Agreement; or

(ii)
persistent breach of any of the terms or conditions of this Agreement,

including any wilful neglect of or refusal to carry out any of his duties or to
comply with any reasonable and lawful instruction given to him by the Board,
provided that if any such breach or any such neglect or refusal is capable of
remedy then this clause 13.3(c) will have effect only if written notice of that
breach is served by the Company on the Executive specifying that it is served
under this clause 13.3(c) and the Executive fails to remedy or, in the case of a
persistent breach, to cease such a breach within 28 days of the service of such
notice;
(d)
is declared bankrupt or makes any arrangement with or for the benefit of his
creditors or has a county court administration order made against him under the
County Court Act 1984;

(e)
becomes of unsound mind or a patient under any statute relating to mental
health;

(f)
ceases to be eligible to work in the United Kingdom;

(g)
is convicted of any criminal offence (other than an offence under any road
traffic legislation for which a penalty of imprisonment cannot be imposed) which
has a material impact on his duties under this Agreement;

(h)
is disqualified from holding office in the Company or any company under the
Insolvency Act 1986 or the Company Directors Disqualification Act 1986 or is
disqualified or disbarred from membership of, or is subject to any serious
disciplinary sanction by, any regulatory body within the industry, which
undermines the confidence of the Board in the Executive's continued employment
with the Company;

(i)
is guilty of any fraud or dishonesty or acts in any way which in the reasonable
opinion of the Board brings any Group Company into disrepute or discredit or is
materially adverse to the interests of any Group Company;

(j)
except where this has been required or agreed by the Company (including, without
limitation, resignation pursuant to clause 13.5), resigns as a director of any
Group Company; or

(k)
is absent for 130 working days in any rolling period of 12 months owing to
Incapacity pursuant to clause 12.3

4.
If clause 13.3 is exercised, for the purposes of this Agreement, the Termination
Date will be the date on which the written notice terminating the Executive's
employment is received by the Executive.

5.
The Executive will cease to be a director of any Group Company and agrees that
he will be removed from the Board and the boards of any Group Company of which
he is a director, without any claim for compensation:





--------------------------------------------------------------------------------





(a)
at the commencement of any Garden Leave pursuant to clause 3.3; or

(b)
on the Termination Date.

6.
The proper exercise by the Company of its right of termination under clause 13.3
will be without prejudice to any other rights or remedies which any Group
Company may have or be entitled to exercise against the Executive.

7.
The Company will not be entitled to terminate this Agreement by reason of the
Executive’s illness or incapacity pursuant to clauses 2.2, 12.3, 13.3(e) or
13.3(k) if the effect of that termination would be to prejudice the Executive’s
entitlement to, or opportunity to receive, benefits under any permanenet health
insurance scheme referred to in clause 9.

8.
If the employment of the Executive under this Agreement is terminated for the
purposes of reconstruction or amalgamation only, whether by reason of the
liquidation of the Company or otherwise, and he is offered employment with any
concern or undertaking resulting from this reconstruction or amalgamation on
terms and conditions no less favourable than the terms of this Agreement then
the Executive will have no claim against the Company in respect of the
termination of his employment under this Agreement.

9.
It will be a condition of participation in any investment scheme or plan or
equity incentive scheme or plan operated by any Group Company in which the
Executive participates or will be entitled to participate that, if the
Executive's employment with the Company is terminated in circumstances which
could give rise to a claim for wrongful and/or unfair dismissal (whether or not
it is known at the time of dismissal that such a claim may ensue), the Executive
will not by virtue of such dismissal become entitled to any damages or any
additional damages in respect of any rights or expectations of whatsoever nature
he may have as a holder of any rights under any such scheme or plan and such
rights will be governed solely by the rules of the relevant scheme or plan.

10.
The Executive will not at any time during any period when he is required to
cease the performance of his duties or after the Termination Date make any
public statements in relation to any Group Company or any of their officers or
employees without the prior written consent of the Board except as required by
law, regulation or by any court or other body with apparent jurisdiction to
order such person to make or provide such a statement, or in response to any
statement concerning the Executive made by any Group Company or any of their
officers or employees. The Executive will not after the Termination Date
represent himself as being employed by or connected with any Group Company other
than as a former employee and/or director.

11.
All credit, charge and expense cards and all books, papers, drawings, designs,
documents, records and computer software kept or made by or in the possession or
control of the Executive relating to the businesses of any Group Company and all
other property of any Group Company are and remain the property of such Group
Company and the Executive will deliver all such items in his possession custody
or control at the Termination Date (or, if requested to do so by the Company, at
the commencement of any Garden Leave pursuant to clause 3.3) immediately to the
Company.

14.
Confidentiality

1.
The Executive acknowledges that during the Term he will in the performance of
his duties become aware of trade secrets and other Confidential Information
relating to any Group Company, their businesses and its or their clients or
customers and their businesses, including, but without limitation:

(a)
details of customers and prospective customers of any Group Company, including
terms of business with them, fees and commissions charged to or by them and any
specific project requirements;

(b)
any information concerning a director, employee, agent, consultant or contractor
of any Group Company, including terms of their employment contracts;

(c)
any information relating to Intellectual Property (as defined in Schedule 2)
used by or belonging to any Group Company;

(d)
know-how, trade secrets, research activities, inventions, creative briefs,
ideas, computer programs (whether in source code or object code), secret
processes, designs and formulae undertaken, commissioned or produced by or on
behalf of any Group Company;

(e)
any business development or marketing campaign involving any Group Company;

(f)
financial information, results and forecasts of any Group Company;

(g)
information relating to presentations, tenders, projects, joint ventures or
acquisitions and developments contemplated, offered or undertaken by any Group
Company;

(h)
confidential reports or research commissioned by or provided to any Group
Company; and





--------------------------------------------------------------------------------





(i)
any information which the Executive is told is confidential and any information
which has been given to any Group Company in confidence.

2.
Without prejudice to his general duties at common law in relation to such trade
secrets and other Confidential Information, the Executive will not during the
Term or at any time after the Termination Date disclose or communicate to any
person or persons or make use (other than in the proper performance of his
duties under this Agreement) and will use his best endeavours during the Term
and thereafter to prevent any disclosure, communication or use by any other
person, of any such trade secrets or Confidential Information.

3.
The provisions of clause 14.2 will cease to apply to information or knowledge
which:

(a)
comes into the public domain otherwise than by reason of the default of the
Executive;

(b)
was in a third party's lawful possession before disclosure by the Executive free
of any restriction as to its use or disclosure (as can be demonstrated by the
third party's written records or other reasonable evidence) and the third party
did not obtain the same (whether directly or indirectly) from the Executive; or

(c)
is developed by or for a third party at any time by persons who have had no
access to or awareness of the relevant information or knowledge.

4.
Clause 14.2 does not prevent the Executive from making a protected disclosure
within the meaning of section 43A of the Act.

15.
Protection of Business Interests

The Executive will be bound by the provisions of Schedule 1.
16.
Intellectual Property Rights

The Executive will be bound by the provisions of Schedule 2.
17.
Data Protection

1.
The Executive consents to any Group Company processing data relating to the
Executive for legal, personnel, administrative and management purposes and in
particular to the processing of any sensitive personal data (as defined in the
Data Protection Act 1998) relating to the Executive, including, as appropriate:

(a)
information about the Executive's physical or mental health or condition in
order to monitor sick leave and take decisions as to the Executive' s fitness
for work;

(b)
the Executive 's racial or ethnic origin or religious or similar information in
order to monitor compliance with equal opportunities legislation; and

(c)
information relating to any criminal proceedings in which the Executive has been
involved for insurance purposes and in order to comply with legal requirements
and obligations to third parties.

2.
The Company may make such information available to any other Group Company,
those who provide products or services to any Group Company (such as advisers
and payroll administrators), regulatory authorities, potential or future
employers, governmental or quasi-governmental organisations and potential
purchasers of the Company or the business in which the Executive works.

3.
The Executive consents to the transfer of such information to any Group Company
and any Group Company's business contacts outside the European Economic Area in
order to further their business interests even where the country or territory in
question does not maintain adequate data protection standards.

18.
Disciplinary and Grievance Procedure

1.
Any disciplinary matters affecting the Executive will be dealt with by a
non-executive director of the Company or the Group specified by the Board or
such director of the Group as the Board may specify from time to time. There are
no specific disciplinary rules affecting the Executive. Should the Executive
wish to appeal against any disciplinary decision he should submit his appeal in
writing to the Board whose decision on the appeal will be final.

2.
If the Executive wishes to seek redress for any grievance relating to his
employment he should first discuss the matter with a non-executive director of
the Company or such director of the Group as the Board may specify from time to
time. If the matter is not then settled he should submit his grievance to the
Board in writing.





--------------------------------------------------------------------------------





19.
Collective Agreements

There are no collective agreements which directly affect the terms and
conditions of the Executive's employment. The Executive may belong to a trade
union but has no right to individual or collective representation, other than
the legal right to be accompanied during disciplinary or grievance procedures.
20.
Regulatory Requirements

1.
The Company's business is subject to the Financial Services and Markets Act 2000
(FSMA) and regulated by the Financial Conduct Authority (FCA) and other
regulatory bodies.

2.
It is a condition of the Executive's employment that the Executive complies with
the rules and principles of the FCA and other regulations, laws and codes of
conduct applicable to the employment with the Company and which are reflected in
the Company's own rule books and manuals. Should the nature of the Executive's
work, either now or in the future, require him to be approved by the FCA to
carry out a particular role, failure to achieve and maintain such approval will
prevent him from continuing employment in that role. At such time, it may be
necessary for the Company to terminate this Agreement in accordance with the
terms of this Agreement

21.
Notices

Any notice to be given under this Agreement will be in writing. Notices may be
served by either party by personal service or by recorded delivery or by first
class post addressed to the other party or by leaving such notice at, in the
case of the Company, its registered office for the time being and, in the case
of the Executive, his last known address as provided by him to the Company and
any notice given will be deemed to have been served at the time at which the
notice was personally served or, if sent by recorded delivery, at the time of
delivery as recorded, or, if sent by first class post, on the second working day
after posting or, in the case of being left as appropriate at the registered
office or last known address, the date on which it was so left.
22.
General

1.
The information in this Agreement constitutes a written statement of the terms
of employment of the Executive by the Company in accordance with the provisions
of the Act.

2.
This Agreement (including its Schedules) constitutes the entire and only legally
binding agreement between the parties relating to the employment of the
Executive by any Group Company and replaces any previous employment agreements
or arrangements. Without prejudice to the generality of the foregoing, each
party acknowledges to the other (to the intent that the other will execute this
Agreement in reliance upon that acknowledgement) that it has not been induced to
enter into this Agreement by nor relied upon any representation or warranty
other than the representations and/or warranties expressly set out in this
Agreement. This acknowledgement will not apply to any misrepresentations and/or
breaches of warranties which constitute fraud. Without prejudice to the other
provisions of this clause each party irrevocably and unconditionally waives any
right it or he may have to claim damages or to rescind this Agreement by reason
of any misrepresentation and/or warranty not set out in this Agreement or in any
such document (unless the misrepresentation and/or breach of warranty
constitutes fraud).

3.
The Contracts (Rights of Third Parties) Act 1999 will only apply to this
Agreement in relation to any Group Company. No person other than the Executive
or any Group Company will have any rights under this Agreement and this
Agreement will not be enforceable by any person other than the Executive or any
Group Company.

4.
No failure or delay by either party in exercising any remedy, right, power or
privilege under or in relation to this Agreement will operate as a waiver of the
same nor will any single or partial exercise of any remedy, right, power or
privilege preclude any further exercise of the same or exercise of any other
remedy, right, power or privilege.

5.
No waiver by the Company of any of the requirements of this Agreement or of any
of its rights under this Agreement will have effect unless given in writing and
signed by the Chairman or a non‑executive director. No waiver of any particular
breach of the provisions of this Agreement will operate as a waiver of any
repetition of that breach.

6.
If any provision of this Agreement will be, or become, void or unenforceable for
any reason within any jurisdiction, this will affect neither the validity of
that provision within any other jurisdiction nor any of the remaining provisions
of this Agreement.





--------------------------------------------------------------------------------





7.
The rights, powers and remedies provided in this Agreement are cumulative and
not exclusive of any rights and remedies provided by law and no single or
partial exercise of any right or remedy under this Agreement or provided by law
will hinder or prevent further exercise of such or other rights or remedies.

8.
No variation of this Agreement of any of the documents referred to in it will be
valid unless it is in writing and signed by or on behalf of each of the parties.

9.
This Agreement may be executed in two counterparts, each of which, when executed
and delivered, will be an original, and the counterparts together will
constitute one and the same instrument.

10.
This Agreement and the rights and obligations of the parties to it will be
governed by and construed in accordance with the laws of England and Wales.

11.
In the event of any claim, dispute or difference arising out of or in connection
with this Agreement the parties to it irrevocably agree and submit to the
exclusive jurisdiction of the Courts of England and Wales.



This Agreement (including the powers of attorney given by the Executive in
clause 3.2 and paragraph 9 of Schedule 2) has been executed as a deed and is
delivered and takes effect on the date stated at the beginning of it.
EXECUTED and DELIVERED
)
 
as a DEED by
)
 
WORLDPAY GROUP LIMITED
)
/s/ Michael Rake
acting by
)
 
 
 
Director
in the presence of:
 
 
 
 
Name of Witness
 
 
 
 
 
Signature of Witness
 
 
 
 
 
 
 
 
 
 
 
Address of Witness
 
 
 
 
 
Occupation of Witness
 
 
 
EXECUTED and DELIVERED
)
 
as a DEED by
)
/s/ Philip Jansen
PHILIP JANSEN
)
 
 
 
Signature of Executive
in the presence of:
 
 
 
 
Name of Witness





--------------------------------------------------------------------------------





 
 
 
 
 
Signature of Witness
 
 
 
 
 
 
 
 
 
 
 
Address of Witness
 
 
 
 
 
Occupation of Witness

Schedule 1



Protection of Business Interests
1.
In this Schedule the following words and expressions will have the following
meanings:

Business means the business or businesses of any Group Company in or with which
the Executive has been involved or concerned or responsible for at any time
during the Relevant Period;
directly or indirectly means the Executive acting either alone or jointly with
or on behalf of any other person, firm or company, whether as principal,
partner, manager, employee, contractor, director, consultant, investor or
otherwise;
Key Personnel means any person who is at the Termination Date or was at any time
during the Relevant Period employed in the Business, or engaged as a consultant
in the Business, in an executive, technical or senior managerial capacity and
with whom the Executive has had dealings other than in a de minimis way during
the Relevant Period;
Prospective Customer means any person, firm or company who has been engaged in
negotiations, with which the Executive has been personally involved, with any
Group Company with a view to purchasing goods and/or services from any Group
Company during the Relevant Period;
Relevant Area means any country in which the Executive has been involved or
concerned with the Business other than in a de minimis way at any time during
the Relevant Period;
Relevant Customer means any person firm or company who at any time during the
Relevant Period was a customer of any Group Company, with whom or which the
Executive directly dealt other than in a de minimis way or for whom or which the
Executive was responsible on behalf of any Group Company at any time during the
Relevant Period;
Relevant Goods and Services means any goods and services competitive with those
supplied by any Group Company at any time during the Relevant Period in the
supply of which the Executive was directly involved or concerned in a material
way at any time during the Relevant Period;
Relevant Period means (i) the Term or (ii) the 12 months before the Termination
Date, if the Executive's length of employment at the Termination Date is 12
months or longer;
Restricted Period means the period of 12 months from the Termination Date less
any period immediately before the Termination Date during which the Executive
has not been provided with work pursuant to clause 3.3 of this Agreement;
Relevant Supplier means any person firm or company who at any time during the
Relevant Period was a supplier of any goods or services (other than utilities
and goods or services supplied for administrative purposes) to any Group Company
and with whom or which the Executive had personal dealings during the Relevant
Period other than in a de minimis way; and




--------------------------------------------------------------------------------





Termination Date means the date on which the employment of the Executive under
this Agreement terminates.
2.
The Executive will not without the prior written consent of the Board directly
or indirectly at any time during the Restricted Period:

(a)
solicit away from any Group Company;

(b)
endeavour to solicit away from any Group Company;

(c)
employ or engage; or

(d)
endeavour to employ or engage;

any Key Personnel.
3.
The Executive will not without the prior written consent of the Board directly
or indirectly at any time within the Restricted Period:

(a)
solicit the custom of; or

(b)
deal with,

any Relevant Customer or Prospective Customer in respect of any Relevant Goods
and Services; or
(c)
interfere; or

(d)
endeavour to interfere,

with the continuance of supplies to any Group Company (or the terms relating to
those supplies) by any Relevant Supplier.
4.
The Executive will not without the prior written consent of the Board directly
or indirectly at any time within the Restricted Period engage or be concerned or
interested in any business within the Relevant Area which:

(a)
competes; or

(b)
will at any time during the Restricted Period compete

with the Business, provided that the Executive may hold (directly or through
nominees) by way of bona fide personal investment any units of any authorised
unit trust and up to three per cent. of the issued shares, debentures or
securities of any class of any company whose shares are listed on a recognised
investment exchange or a designated investment exchange within the meaning of
the Financial Services and Markets Act 2000 or dealt in the Alternative
Investment Market.    
5.
The Executive acknowledges that the provisions of this Schedule are fair and
reasonable and necessary to protect the goodwill and interests of any Group
Company and will constitute separate and severable undertakings given for the
benefit of each Group Company and may be enforced by the Company on behalf of
any of them.

6.
If any of the restrictions or obligations contained in this Schedule is held not
to be valid on the basis that it exceeds what is reasonable for the protection
of the goodwill and interests of any Group Company but would be valid if part of
the wording were deleted then the restriction or obligation will apply with the
deletions necessary to make it enforceable.

7.
The Executive acknowledges and agrees that he will be obliged to draw the
provisions of this Schedule to the attention of any third party who may at any
time before or after the termination of the Executive's employment under this
Agreement offer to engage or employ the Executive in any capacity whether
directly or indirectly, and for whom or with whom the Executive intends to work.

Schedule 2



Intellectual Property Rights
1.
DEFINITIONS

In this Schedule the following words and expressions will have the following
meanings:
Copyright Work means any work of which the Executive is the author in which
copyright subsists by virtue of the Copyright, Designs and Patents Act 1988 and
any statutory amendment or replacement thereof and which relates directly or
indirectly to the business of any Group Company or arises out of the work
performed by the Executive for any Group Company;




--------------------------------------------------------------------------------





Design means any design of which the Executive is the designer in which design
right subsists by virtue of the Copyright, Designs and Patents Act 1988 and any
statutory amendment or replacement thereof and which relates directly or
indirectly to the business of any Group Company or arises out of the work
performed by the Executive for any Group Company;
Know How means trade secrets, confidential information, know how, technical or
commercial knowledge, manufacturing or business processes and methods which
relate directly to the business of any Group Company (the Relevant Information),
but only to the extent that the Relevant Information arises out of the work
performed by the Executive for any Group Company and relates specifically and
solely to the operations of any Group Company and excluding, for the avoidance
of doubt, any information, knowledge, processes or methods that are linked to
the industry in which any Group Company operates that are not directly,
specifically and solely connected to any Group Company;
Intellectual Property means any Copyright Work, Design, Know How, Invention,
Registered Design or Trade Mark;
Invention means any discovery, invention or improvement in relation to goods
and/or services made by the Executive alone or with others and which relates
directly or indirectly to the business of any Group Company or arises out of
work performed by the Executive for any Group Company;
Registered Design means any design of which the Executive is the designer and
which is registrable pursuant to the Registered Designs Act 1949 as amended or
replaced from time to time and which relates directly or indirectly to the
business of any Group Company or arises out of the work performed by the
Executive for any Group Company; and
Trade Mark means any trade mark, service mark or trade name which relates
directly or indirectly to the business of any Group Company or arises out of the
work performed by the Executive for any Group Company,
and derivative expressions will be construed accordingly.
2.
Inventions

(a)
All rights in Inventions made during the Term whether or not the same are made
in the course of the duties of the Executive and which do not by statute belong
to any Group Company will belong to the Company absolutely.

(b)
The Executive will not, without the prior written consent of the Company and
whether during or after the Term, disclose an Invention to any third party or
use the same for the benefit of himself or any third party but will maintain
absolute confidentiality in relation to that Invention.

(c)
Immediately on making any Invention and in any event upon request by the
Company, the Executive will disclose to the Company all information (in whatever
form the same may exist) in his possession or control relating to the Invention.

(d)
At the request and expense of the Company, the Executive will execute all
documents and do all acts and things which are, in the opinion of the Company,
necessary or desirable:

(i)
to vest in the Company or any person the Company nominates the rights referred
to in paragraph 2(a) of this Schedule;

(ii)
to provide confirmation that a particular right in an Invention has vested in
the Company;

(iii)
to enable applications for patents or other registered rights to be made and
prosecuted in any part of the world; and

(iv)
to vest absolutely any patent or other registered right obtained by or on behalf
of the Executive in respect of Invention in the Company or any person the
Company nominates.

(e)
The provisions of paragraph 2 of this Schedule will be without prejudice to the
rights of the Executive under sections 39 and 40 of the Patents Act 1977.

3.
Copyright And DesigN Right

(a)
All rights arising during the Term in or relating to:

(i)
Copyright Works;

(ii)
Designs;

(iii)
Registered Designs;

(iv)
Know How; and

(v)
Trade Marks,





--------------------------------------------------------------------------------





and which do not by statute belong to any Group Company will belong to the
Company whether or not the work or design in which the right or rights subsist
was made or designed during the course of the duties of the Executive.
(b)
At the request and expense of the Company, the Executive will execute all
documents and do all acts and things which are, in the opinion of the Company,
necessary or desirable:

(i)
to vest in the Company or any person the Company nominates the rights referred
to in paragraph 3(a) of this Schedule;

(ii)
to provide confirmation that a particular right in a Copyright Work, Design,
Registered Design, Know How or Trade Mark has vested in the Company;

(iii)
to enable applications for registered rights to be made and prosecuted in any
part of the world; and

(iv)
to vest absolutely any registered rights obtained by the Executive in respect of
any Copyright Works, Designs, Registered Designs, Know How or Trade Mark in the
Company or any person the Company nominates.

(c)
The Executive waives all his present and future moral rights which arise under
the Copyright Designs and Patents Act 1988, and all similar rights in other
jurisdictions relating to any copyright, and agrees not to support, maintain nor
permit any claim for infringement of moral rights in such copyright works.

4.
Joint Authorship and Joint Invention

(a)
Where any Invention is made by the Executive together with any other person or
persons the Executive will use his best endeavours to procure that the other
person or persons assign to the Company their interest in the Invention.

(b)
Where the Executive is joint author or joint designer with any other person or
persons of any work, material and/or design in which any of the rights referred
to in paragraph 3 of this Schedule subsist, he will use his best endeavours to
procure that the joint authors assign their interest in the right or rights in
question to the Company.

5.
Use of Intellectual Property

The Company will be entitled to make such use of the Intellectual Property as it
deems appropriate. The Executive will not use the Intellectual Property in any
manner, save as is necessary in performing his duties pursuant to this
Agreement, and will not disclose, or permit any third party to use or disclose,
the Intellectual Property, in any manner, at any time ether during or after
termination of this Agreement.
6.
Registration

The Executive will not:
(a)
register or take any steps to register any Invention, Copyright Work, Design,
Registered Design, Know How or Trade Mark or anything similar thereto with the
UK Intellectual Property Office or any equivalent or similar registration body
anywhere in the world; or

(b)
register any domain name which relates directly or indirectly to the business of
any Group Company or arises out of the work performed by the Executive for any
Group Company with any domain name registration authority or body anywhere in
the world.

7.
Papers and Records

The Executive will immediately after the Termination Date deliver to the
Secretary of the Company or any person the Board nominates in writing all books,
papers, drawings, designs, records and computer software in his possession or
under his control at that date which relate to or concern any Invention, or any
Copyright Work, Design, Registered Design or Know How.
8.
Enforcement

The Executive agrees to give all necessary assistance to the Company to enable
it to enforce its intellectual property rights against third parties, to defend
claims for infringement of third party intellectual property rights and to apply
for registration of Intellectual Property Rights, where appropriate, throughout
the world, and for the full term of those rights.




--------------------------------------------------------------------------------





9.
Power of Attorney

The Executive irrevocably and unconditionally appoints as his attorney the
Company to act as his attorney with authority in his name and on his behalf to
sign and/or execute any and all agreements, instruments, deeds or other papers
and do all things in the name of the Executive as may be necessary or desirable
to implement the obligations of the Executive under this Schedule and to appoint
any substitute and to delegate to that substitute all or any powers conferred by
this power of attorney.


















